            8:18-cv-00536 Doc # 1 Filed: 11/13/18 Page 1 of 9 - Page ID # 1



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA



 UNITED STATES OF AMERICA,              )
                                        )               Case No. 8:18-cv-536
          Plaintiff,                    )
                                        )
          v.                            )
                                        )
 CLAUDE HIDY and                        )
 ROSEMARIE HIDY,                        )
                                        )
          Defendants.                   )
 _______________________________________)

                                          COMPLAINT

       Plaintiff, the United States of America, for its complaint against the defendants, alleges as

follows:

       1.      This action is brought to collect outstanding civil penalties (31 U.S.C.

§ 5314(a)(5)), commonly known as “FBAR penalties,” plus interest, penalties for late payment,

and fees under 31 U.S.C. § 3717(a) and (e), which were assessed and accrued against Claude

Hidy and Rosemarie Hidy for their non-willful failure to timely report their financial interest,

and/or their signatory or other authority over, in foreign bank accounts for the 2009, 2010, 2011,

2012, and 2013 calendar years as required by 31 U.S.C. § 5314 and its implementing regulations.


                                     Jurisdiction and Venue

       2.      A delegate of the Secretary of the Treasury of the United States referred this case

to the Department of Justice in accordance with 31 U.S.C. § 3711(g)(4)(C). This action is

brought at the direction of the Attorney General of the United States.
             8:18-cv-00536 Doc # 1 Filed: 11/13/18 Page 2 of 9 - Page ID # 2



        3.      The Court has jurisdiction over this action under 28 U.S.C. §§ 1331, 1345, and

1355 because it arises under a federal statute, the United States is the plaintiff, and the action

seeks recovery or enforcement of a civil penalty under 31 U.S.C. § 5314.

        4.      Venue is proper in this district under 28 U.S.C. §§ 1391(b)(1), (c)(1), and 1395(a)

because the Hidys reside in Stratton, Nebraska.


                        Obligation to Report Interest in Foreign Accounts

        5.      Federal law requires every resident or citizen of the United States who has “a

financial interest in, or signature or other authority over, a bank, securities, or other financial

account in a foreign country” to report that relationship to the Department of the Treasury

annually. 31 U.S.C. § 5314(a); 31 C.F.R. § 103.24 (1987); 31 C.F.R. § 1010.350(a) (2011).

        6.      To fulfill this requirement, a United States resident or citizen must file a “Report

of Foreign Bank and Financial Accounts,” commonly known as an “FBAR” with the Department

of the Treasury. 31 C.F.R. § 103.24 (1987); 31 C.F.R. § 1010.350(a) (2011). To report

information for all years through 2012, the proper form for the FBAR was Form TD F 90-22.1.

To report information for 2013, the proper form for the FBAR was FinCEN Form 114.

        7.      At the time of the violations alleged in this complaint, an FBAR was due by June

30 “of each calendar year with respect to foreign financial accounts exceeding $10,000

maintained during the previous calendar year.” 31 C.F.R. § 103.27(c) (1989); 31 C.F.R.

§ 1010.306(c) (2011).

        8.      Any United States resident or citizen who fails to report his or her interest in a

foreign account may be subject to a civil penalty assessed by the Department of the Treasury.

For violations involving the non-willful failure to report the existence of a foreign account, the
               8:18-cv-00536 Doc # 1 Filed: 11/13/18 Page 3 of 9 - Page ID # 3



maximum civil penalty that may be imposed for each violation is $10,000. 31 U.S.C.

§ 5321(a)(5).

                                             Defendants

         9.       Defendant Claude Hidy is a person who failed to report his interest in a foreign

account and is subject to the jurisdiction of this Court.

         10.      Defendant Rosemarie Hidy is a person who failed to report her interest in a

foreign account and is subject to the jurisdiction of this Court.


                    The Hidys’ Failure to Report Interests in Foreign Accounts

         11.      At all times relevant here, Claude Hidy was a U.S. citizen.

         12.      At all times relevant here, Rosemarie Hidy was a U.S. citizen.

         13.      Claude and Rosemarie Hidy each had a financial interest in, and signatory or

other authority over, bank or other financial accounts in foreign countries at the following banks

in the following years:

                  Bank                      Account Number                         Years

     HSBC                               X5738                        2010, 2011, 2012, 2013

     HSBC                               X5711                        2010, 2011, 2012, 2013

     Irish Nationwide Ltd.1             X5068                        2009, 2010, 2011, 2012, 2013

     Lloyds TSB                         X8501                        2009, 2010, 2011, 2012, 2013

     Nationwide International Ltd       X5895                        2009, 2010, 2011, 2012, 2013

     Scarborough Channel Islands        X0047                        2009, 2010, 2011, 2012, 2013
     Ltd.2



1
    For 2012 and later, Irish Nationwide, Ltd., was known as Permanent Bank International.
2
    For 2010 and later, Scarborough Channel Islands Ltd. was known as Skipton International Ltd.
               8:18-cv-00536 Doc # 1 Filed: 11/13/18 Page 4 of 9 - Page ID # 4



                  Bank                      Account Number                        Years

     Yorkshire Guernsey                 X9810                         2009, 2010, 2011

     Yorkshire Guernsey                 X41853                        2009, 2010, 2011



         14.      The maximum account value of the foreign accounts referenced in paragraph 13,

during each of the years referenced in paragraph 13 exceeded $10,000, with the exception of

HSBC Account X5711, which had a maximum account value below $10,000 in 2013.

         15.      Claude Hidy also had a financial interest in, and signatory or other authority over,

bank or other financial accounts in foreign countries at the following banks in the following

years:

                  Bank                      Account Number                       Year(s)

     Halifax                            X8096                         2009, 2010, 2011, 2012, 2013

     Kaupthing Singer &                 X2896                         2009
     Friedlander


         16.      The maximum account value of the foreign accounts referenced in paragraph 15,

during each of the years referenced in paragraph 15 exceeded $10,000.

         17.      Claude and Rosemarie Hidy were both required to file an FBAR for the 2009,

2010, 2011, 2012, and 2013 calendar years reporting their respective interests in financial

accounts in foreign countries by June 30th of the following year.

         18.      Claude and Rosemarie Hidy failed to timely file an FBAR for the 2009, 2010,

2011, 2012, and 2013 calendar years. They did not otherwise timely disclose their financial

accounts in foreign countries to the Department of the Treasury.


3
    For 2010 and 2011, this account was renumbered as X6410.
             8:18-cv-00536 Doc # 1 Filed: 11/13/18 Page 5 of 9 - Page ID # 5



       19.      The Hidys filed joint federal income tax returns with the IRS for the 2009 to 2013

tax years.

       20.      On each of their 2009 through 2013 federal income tax returns, the Hidys

indicated “no” to the prompt on their Schedule B which asked whether they had any interest in or

authority over a financial account in a foreign country.

       21.      The Hidys’ foreign accounts generated income. They did not report the income

they realized from their foreign accounts on their original 2009, 2010, 2011, 2012, and 2013

federal income tax returns.

       22.      The Hidys subsequently admitted to the IRS that they had unreported foreign

financial accounts.

       23.      In 2015, after they were due, the Hidys filed FBARs for 2009, 2010, 2011, 2012

and 2013.

       24.      In December 2016, the Hidys consented, in writing, to extend the statute of

limitations for assessing the FBAR penalties for 2009 until June 30, 2017.

                        COUNT I: Judgment against Claude Hidy for
                       Civil Penalties Pursuant to 31 U.S.C. § 5321(a)(5)

       25.      The United States incorporates the allegations in paragraphs 1 through 24 above.

       26.      On December 15, 2016, a delegate of the Secretary of the Treasury assessed

$112,543 in civil FBAR penalties against Claude Hidy, pursuant to 31 U.S.C. § 5321(a)(5), for

failing to report his interest in financial accounts in foreign countries for calendar years 2009

through 2013. The penalties assessed against Claude Hidy are comprised as follows:

                      Calendar Year           Total FBAR Penalty Amount
                              2009                     $22,604
                              2010                     $24,030
             8:18-cv-00536 Doc # 1 Filed: 11/13/18 Page 6 of 9 - Page ID # 6



                       Calendar Year          Total FBAR Penalty Amount
                             2011                      $24,114
                             2012                      $21,321

                              2013                     $20,474

                             Total                     $112,543



       27.       Pursuant to 31 U.S.C. § 5321(a)(5)(B), the individual penalties assessed against

Claude Hidy for each violation did not exceed $10,000 per violation of 31 U.S.C. § 5314.

       28.       The IRS gave notice of the FBAR penalty assessments to Claude Hidy and

demanded payment.

       29.       Despite notice and demand for payment, Claude Hidy has failed to pay the civil

FBAR penalties assessed against him in full.

       30.       Pursuant to 31 U.S.C. § 3717(a)(1), the United States is entitled to recover

prejudgment interest accrued on Claude Hidy’s unpaid FBAR penalties.

       31.       Pursuant to 31 U.S.C. § 3717(e)(2), the United States is entitled to recover a

penalty for Claude Hidy’s failure to pay the FBAR penalties assessed, a lawful debt owed to the

United States.

       32.       Pursuant to 31 U.S.C. § 3717(e)(1), the United States is entitled to recover

charges assessed against Claude Hidy to cover collection-related costs of processing and

handling his unpaid FBAR penalties.

       33.       As of October 3, 2018, Claude Hidy is liable to the United States for $125,309.06

for the FBAR penalties, plus interest, penalties for late payment, and costs of collection under 31

U.S.C. § 3717(a) and (e), and other additional amounts that have accrued, and will continue to

accrue as provided by law.
             8:18-cv-00536 Doc # 1 Filed: 11/13/18 Page 7 of 9 - Page ID # 7



                       COUNT II: Judgment against Rosemarie Hidy for
                       Civil Penalties Pursuant to 31 U.S.C. § 5321(a)(5)

       34.      The United States incorporates the allegations in paragraphs 1 through 24 above.

       35.      On December 15, 2016, a delegate of the Secretary of the Treasury assessed

$50,000 in civil penalties against Rosemarie Hidy, pursuant to 31 U.S.C. § 5321(a)(5), for failing

to report her interest in financial accounts in foreign countries for calendar years 2009 through

2013. The penalty assessed against Rosemarie Hidy is comprised as follows:

                            Calendar Year            Total Penalty Amount
                                  2009                      $10,000
                                  2010                      $10,000

                                  2011                      $10,000
                                  2012                      $10,000

                                  2013                      $10,000

                                  Total                     $50,000



       36.      Pursuant to 31 U.S.C. § 5321(a)(5)(B), the individual penalties assessed against

Rosemarie Hidy for each violation did not exceed $10,000 per violation of 31 U.S.C. § 5314.

       37.      The IRS gave notice of the FBAR penalty assessments to Rosemarie Hidy and

demanded payment.

       38.      Despite notice and demand for payment, Rosemarie Hidy has failed to pay the

civil FBAR penalties assessed against him in full.

       39.      Pursuant to 31 U.S.C. § 3717(a)(1), the United States is entitled to recover

prejudgment interest accrued on Rosemarie Hidy’s unpaid FBAR penalties.
             8:18-cv-00536 Doc # 1 Filed: 11/13/18 Page 8 of 9 - Page ID # 8



       40.      Pursuant to 31 U.S.C. § 3717(e)(2), the United States is entitled to recover a

penalty for Rosemarie Hidy’s failure to pay the FBAR penalties assessed, a lawful debt owed to

the United States.

       41.      Pursuant to 31 U.S.C. § 3717(e)(1), the United States is entitled to recover

charges assessed against Rosemarie Hidy to cover collection-related costs of processing and

handling his unpaid FBAR penalties.

       42.      As of October 3, 2018, Rosemarie Hidy is liable to the United States for

$56,300.01 for the FBAR penalties, plus interest, penalties for late payment, and costs of

collection under 31 U.S.C. § 3717(a) and (e), and other additional amounts that have accrued,

and will continue to accrue as provided by law.


       WHEREFORE, the United States of America requests that the Court:

       A.       Enter judgment on Count I of this Complaint against Claude Hidy and in favor of

the United States in the amount of $125,309.06 as of October 3, 2018 for penalties assessed

under 31 U.S.C. § 5321(a)(5), accrued interest on such penalties, late payment penalties, and

associated fees, plus further interest and statutory additions thereon as allowed by law from

October 3, 2018 to the date of payment.

       B.       Enter judgment on Count II of this Complaint against Rosemarie Hidy and in

favor of the United States in the amount of $56,300.01 as of October 3, 2018 for penalties

assessed under 31 U.S.C. § 5321(a)(5), accrued interest on such penalties, late payment

penalties, and associated fees, plus further interest and statutory additions thereon as allowed by

law from October 3, 2018 to the date of payment.

       C.       Award the United States its costs incurred in connection with this action, along

with such other relief that the Court deems proper.
         8:18-cv-00536 Doc # 1 Filed: 11/13/18 Page 9 of 9 - Page ID # 9



Dated: November 13, 2018

                                           JOSEPH P. KELLY
                                           United States Attorney

                                           RICHARD E. ZUCKERMAN
                                           Principal Deputy Assistant Attorney General
                                           Tax Division

                                           /s/ Erin Healy Gallagher
                                           ERIN HEALY GALLAGHER
                                           D.C. Bar Number: 985670
                                           Attorney for Plaintiff, United States of
                                           America
                                           U.S. Department of Justice, Tax Division
                                           Post Office Box 7238
                                           Washington, D.C. 20044
                                           Telephone: (202) 353-2452
                                           Fax: (202) 514-6770
                                           E-mail: erin.healygallagher@usdoj.gov
